DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 04/06/2021 has been entered and considered. Upon entering, claims 1, 2, 4, 6-7, 9-10, 12, 15, and 21-28 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 9, 14, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Soma et al (US 2009/0315518), in view of Kwon et al. (US 2016/0133959).
Regarding claim 1, Soma teaches a device for power regulation [Fig. 1], the device comprising: a first direct current (DC)-to-DC voltage converter [12] that includes: 
a first set of terminals [N1, N2] configured to couple to a regulated voltage bus [PL1A, PL2A], the regulated voltage bus coupled to an alternating current (AC)-to-DC converter [60] and a traction inverter [14] that is separate from the AC-to-DC converter [see Fig. 1]; and 
a second set of terminals configured to couple to a battery [battery B coupled to converter 12 via a connection unit 44 which includes relays SRB1-3]; 
wherein the first DC-to-DC voltage converter is configurable to: 
convert a first DC voltage from the AC-to-DC converter to generate a first converted DC voltage to charge the battery [par 0038, 0046] via a variable voltage bus [ bus coupled between the battery B and the bidirectional converter 12, see Fig. 1]; and 
convert a second DC voltage from the battery to a second converted DC voltage for transmission to the traction inverter via the regulated voltage bus [par 0046, Fig. 1]; 
control circuitry [30] to direct an operating mode of the first DC-to-DC voltage converter by: controlling the DC-to-DC voltage converter to convert the first DC voltage from the AC-to-DC converter when an AC power source is available [par 0074, see Fig. 
Soma does not disclose a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage converter configured to convert the second converted DC voltage to third DC voltage.
Kwon teaches a device for power regulation [Fig. 2] which includes a first DC/DC converter coupled to output of a rectifier 212 via a main DC bus 211, an inverter 231 coupled to the main DC bus 211, and a second DC/DC converter 242 coupled to the DC main bus 211, the second DC/DC converter 242 converts high voltage from the DC main bus into low DC voltage that supplies for LV auxiliaries [see Fig. 2, par 0051-0052].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage converter configured to convert the second converted DC voltage to third DC voltage that taught by Kwon into that of Soma in order to provide low voltage for charging a low battery and low voltage auxiliaries.
Regarding claim 6, Soma wherein the first DC-to-DC voltage converter is further configurable to: receive the first DC voltage from the AC-to-DC converter in a first operating mode [par 0074]; and receive the second DC voltage from the battery in a second operating mode [par 0062-0063], the first and second operating modes being non-overlapping modes of operation, and the control circuitry to direct switching 
Regarding claim 9, Soma teaches a system for power regulation [Fig. 1], the system comprising: 
a first direct current (DC)-to-DC voltage converter [12]  that includes: 
a first set of terminals [N1, N2] configured to couple to a regulated voltage bus [PL1A, PL2A], the regulated voltage bus coupled to an alternating current (AC)-to-DC [60, Fig. 1] converter and to a traction inverter [14] that is separate from the AC-to-DC converter [see Fig. 1]; and 
a second set of terminals configured to couple to a battery [battery B coupled to converter 12 via a connection unit 44 which includes relays SRB1-3, Fig. 1]; 
wherein the first DC to DC voltage converter is capable of operating in at least one of a first operating mode [external charging] and a second operating mode [driving mode] to: 
when operating in the first operating mode, convert a first DC voltage from the AC-to-DC converter to generate a first converted DC voltage to charge the battery via a variable voltage bus [bus coupled between the battery B and the bidirectional converter 12, see Fig. 1; par 0038, 0046]; and
while operating in the second operating mode, convert a second DC voltage from the battery to a second converted DC voltage for transmission to the traction inverter via the regulated voltage bus [see Fig. 1; par 0040, 0046]; and 
control circuitry [30] to direct an operating mode of the first DC-to-DC voltage converter by: switching the DC-to-DC voltage converter to operate in the first operating 
Soma does not disclose a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage converter configured to convert the second converted DC voltage to third DC voltage.
Kwon teaches a device for power regulation [Fig. 2] which includes a first DC/DC converter coupled to output of a rectifier 212 via a main DC bus 211, an inverter 231 coupled to the main DC bus 211, and a second DC/DC converter 242 coupled to the DC main bus 211, the second DC/DC converter 242 converts high voltage from the DC main bus into low DC voltage that supplies for LV auxiliaries [see Fig. 2, par 0051-0052].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage converter configured to convert the second converted DC voltage to third DC voltage that taught by Kwon into that of Soma in order to provide low voltage for charging a low battery and low voltage auxiliaries of the vehicle.
Regarding claim 14, the combination including Soma further discloses wherein the first and second operating modes are non-overlapping modes of operation, the control circuitry to direct switching between the first and second operating modes [S1 (IG OFF?)[Wingdings font/0xE0] Yes[Wingdings font/0xE0]S2 (Charge device connected?), Fig. 5, par 0051-0100].
Regarding claim 21, Soma disclose a device [Fig. 1] comprising: 

operate in a first mode [external charging] to receive power from the AC-to-DC converter via the first DC bus and convert the power from the AC-to-DC converter to provide a voltage on the second DC bus [par 0038, 0046]; 
operate in a second mode [driving mode] to receive power from the battery via the second DC bus and convert the power from the battery to provide a voltage on the first DC bus [par 0040, 0046]; and
operate in a third mode [braking mode] to receive power from the traction inverter via the first DC bus and convert the power from the traction inverter to provide a voltage on the second DC bus [par 0042, 0046]; and 
control circuitry [30] configured to: 
control the first DC-to-DC converter to operate in the first mode when an AC power source is plugged in [par 0071-0072 and 0074, see Fig. 3]; and 
control the first DC-to-DC converter to operate in the second mode when the AC power source is not plugged in [par 0076, 0081].

second converted DC voltage to third DC voltage.
Kwon teaches a device for power regulation [Fig. 2] which includes a first DC/DC converter coupled to output of a rectifier 212 via a main DC bus 211, an inverter 231 coupled to the main DC bus 211, and a second DC/DC converter 242 coupled to the DC main bus 211, the second DC/DC converter 242 converts high voltage from the DC main bus into low DC voltage that supplies for LV auxiliaries [see Fig. 2, par 0051-0052].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify a second DC/DC voltage converter coupled to the regulated voltage bus, the second DC/DC voltage converter configured to convert the second converted DC voltage to third DC voltage that taught by Kwon into that of Soma in order to provide low voltage for charging a low battery and low voltage auxiliaries of the vehicle.
Regarding claim 22, the combination including Soma further discloses wherein the first DC-to-DC converter is configured to convert the power from the battery to provide a regulated voltage on the first DC bus over a range of battery voltages [par 0046, 0076].
Regarding claim 23, the combination including Soma further discloses wherein the control circuitry is further including a controller [30] coupled to the first DC to DC converter [12], the controller configured to cause the first DC-to-DC converter to switch 
Regarding claim 25, the combination including Soma further discloses further including: the traction inverter [14] coupled to the first DC bus, the traction inverter [14] configured to couple to a motor [MG1], the first DC-to-DC converter configured to operate in the second mode to convert the power from the battery to provide power to the motor via the DC to AC traction inverter [see Fig. 1, par 0046, 0053].
Regarding claim 26, the combination including Kwon further discloses wherein the device further includes: a third DC bus [bus between DC/DC converter 242 and auxiliaries 241]; and wherein the second DC-to-DC converter coupled to the first DC bus and the third DC bus [see Fig. 2], the second DC-to-DC converter configured to receive power from the first DC-to-DC converter via the first DC bus and convert the power from the first DC-to-DC converter to provide a voltage on the third DC bus [par 0051, Fig. 2].






Claims 2, 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Soma and Kwon et al., in view of Sugiyama (US 2014/0028256).
 Regarding claims 2, 10 and 24, the combination of Soma and Kwon discloses all limitations of claims 1, 9 and 21 above but fails to teach further including a housing and the AC-to-DC converter, wherein the first DC-to-DC voltage converter and the AC-to-DC converter are at least partially enclosed within the housing.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide a housing into that of the combination of Soma and Kwon in order to protect converter from moisture, dust and increasing life span of the converter and inverter.

Claims 3, 4 and 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Soma, Kwon and Sugiyama, in view of Ku et al. (US 2018/0254697).
Regarding claims 3 and 11, the combination of Soma, Kwon and Sugiyama discloses all limitations of claims 2 and 10 above but fails to teach wherein the housing includes a cooling mechanism.
Ku et al. teaches a module 230 can interface with the rear of the plurality of AC/DC converters 210, to provide cooling for the PSU 200 (i.e., cooling for the AC/DC converters 210 as well as the module 230 itself), the module 230 can provide cooling to the PSU 200 based on directing airflow into the rear and out the front of the AC/DC converters 210. In alternative examples, the module 230 can provide cooling to the PSU 200 based on drawing airflow into the front and out the back of the AC/DC converters 210. The module 230 can include one, or multiple (e.g., two), fans mounted in the module 230 for cooling. In alternate examples, the module 230 can provide other types of cooling to the AC/DC converters 210, such as conductive plate-based or water-based cooling solutions [see fig. 2, par 0019].

Regarding claims 4 and 12, the combination including Ku further teaches wherein the cooling mechanism at least partially reduces an operating temperature of the first DC-to-DC voltage converter and the AC-to-DC converter [par 0019-0023].
Allowable Subject Matter
Claims 7, 15 and 27-28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 7, 15 and 27 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “a third DC to DC voltage converter to convert the first converted DC voltage to a fourth DC voltage different from the first converted DC voltage”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/TOAN T VU/Primary Examiner, Art Unit 2836